Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 1 stating “a gate electrode between the bottom spacer and the first spacer; and a bottom source/drain contact between the first spacer and the second spacer, wherein the bottom source/drain contact contacts both the first spacer and the second spacer and electrically connects the gate electrode to the bottom source/drain region”; of claim 14 stating “a bottom source/drain contact that extends through the bottom spacer and is connected to the bottom source/drain region; and a gate electrode that is on the bottom spacer and is connected to a side surface of the bottom source/drain contact”; and of claim 20 stating “a gate electrode between the bottom spacer and the plurality of spacers; a gate insulator between the gate electrode and the bottom spacer; and an insulating layer covering an upper surface of the bottom source/drain contact, wherein the bottom source/drain contact contacts both the first spacer and the second spacer and electrically connects the gate electrode to the bottom source/drain region”. In light of these limitations in the disclosure (i.e. refer to applicant’s Figs. 30 and 41) amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894